Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000655
                                                         19-MAR-2018
                                                         11:48 AM



                          SCWC-15-0000655

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

     PHILLIP DEJUSUS DELEON, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000655; CR. NO. 09-1-1237)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Phillip DeJesus DeLeon’s

application for writ of certiorari filed on February 12, 2018, is

hereby accepted, and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, March 19, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson